Order entered December 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01565-CV

                               DEBORAH HUMPHREY, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-07257

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s motion for stay pending mandamus. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE